 1
                             IN THE UNITED STATES DISTRICT COURT
 2
                     IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 3

 4 I.F, et al.                                             Case No.: 2:18-cv-00673-JAM-CKD

 5                         Plaintiffs,                     STIPULATED DISMISSAL WITH
                                                           PREJUDICE AND ORDER
 6     vs.
 7
     CITY OF VALLEJO, et al.
 8
                           Defendants.
 9
10

11
             Plaintiffs R.F., by and through her guardian ad litem Shena Batten, individually and as
12
     successor-in-interest to Ronell Foster; PAULA MCGOWAN; and RONELL FOSTER, SR.; and all
13
     Defendants have agreed to settle this matter. The settlement between these parties having been
14
     approved and completed, the parties hereby stipulate to the dismissal with prejudice of all claims
15
     between these Plaintiffs and all Defendants, with all parties to bear their own costs and attorney’s
16
     fees.
17
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
18

19
     Date: May 10, 2021                             /s/ Katelyn Knight
20
                                                    ______________________________
21                                                  Katelyn Knight
                                                    Attorneys for Defendant
22                                                  City of Vallejo
23

24

25 Date: May 10, 2021                               /s/ Derick Konz
                                                    ______________________________
26                                                  Derick Konz
                                                    Attorneys for Defendant
27                                                  Ryan McMahon
28

                                                       -1-
                                    Stipulated Dismissal with Prejudice and Order
 1
     Date: May 10, 2021                   POINTER & BUELNA LLP
 2
                                          /s/ Patrick M. Buelna
 3
                                          ______________________________
 4                                        Patrick M. Buelna
                                          Attorneys for Plaintiffs R.F., Paula McGowan, and
 5                                        Ronell Foster, Sr.
 6

 7

 8

 9 ///
10

11

12 ///

13

14

15 ///

16

17
     ///
18

19

20
     ///
21

22

23
     ///
24

25

26
     ///
27

28

                                             -2-
                          Stipulated Dismissal with Prejudice and Order
 1                                                  ORDER

 2         Pursuant to stipulation of the parties, and for good cause,
 3

 4 IT IS SO ORDERED.

 5
     Dated: May 11, 2021                            /s/ John A. Mendez
 6
                                                    THE HONORABLE JOHN A. MENDEZ
 7                                                  UNITED STATES DISTRICT COURT JUDGE

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -3-
                                   Stipulated Dismissal with Prejudice and Order
